Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-7, 9-12, 23, 27, 29, 31, 33, 36 and 39-42 are pending. Claims 40-42 have been added. Claims 1, 7, 29 and 31 have been amended. Claims 1-7, 9-12, 23, 27, 29, 31, 33, 36 and 39-42 are being examined in this application. In the response to the restriction requirement, Applicants elected RADA 16 (i.e. SEQ ID NO: 7), sodium chloride and epidermal growth factor.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “introducing a delivery device to an esophagus of the subject”, “the solution including self-assembling amphiphilic peptides consisting essentially of RADA16 (SEQ ID NO:7), wherein terminal residues of the peptides are protected, said solution comprising a corticosteroid” and “wherein a corticosteroid is released locally from the hydrogel in vivo”. The claim should be rewritten to recite “introducing a delivery device to the esophagus of the subject”, “wherein the solution comprises a corticosteroid and self-assembling amphiphilic peptides consisting essentially of RADA16 (SEQ ID NO:7), wherein terminal residues of the self-assembling amphiphilic peptides are the corticosteroid is released locally from the hydrogel in vivo”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection. 
Claims 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the peptide hydrogel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the self-assembling peptide solution" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the peptide solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection. 
Claims 40-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 40 is drawn to a mental step, which is not given patentable weight (see MPEP 2106.04(a)). Claim 41 is drawn to an inherent property of the peptide solution, which once applied would inherently protect the wound from potential reflux of gastric acid. Furthermore, the claim 40 does not recite a step to be performed. Thus, the claims fail to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection has been modified.
Claims 1-7, 9-12, 23, 27, 29, 31, 33, 36 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2014/141143) in view of Gil et al. (WO 2015/138514) and Al-Tawil et al. (J Pediatr Gastroenterol Nutr. 1996 Aug;23(2):182-5).
Kobayashi teaches a method of preventing gastrointestinal obstruction in a subject comprising: introducing a catheter into a gastrointestinal tract; positioning an end of the catheter in a target area of the gastrointestinal tract in which at a prevention of gastrointestinal obstruction is desired; administering through the catheter a solution comprising a self-assembling peptide comprising between about 7 amino acids and 32 amino acids in an effective amount and in an effective concentration to form a hydrogel under conditions of the gastrointestinal tract to provide prevention of gastrointestinal obstruction; and removing the catheter from the gastrointestinal tract (claim 1). 
Kobayashi further teaches that the method is for preventing or reducing an obstruction, such as a stenosis, in the gastrointestinal tract. The gastrointestinal tract may include any one or more of mouth, throat, esophagus, stomach, small intestine, large intestine or colon, rectum, or colorectum, referred to as the distal portion of the colon and rectum (page 4, lines 1-4).
Kobayashi also teaches that the peptide in the solution consists essentially of (RADA)4 (SEQ ID NO: 10) and (IEIK)3I (SEQ ID NO: 11) (claim 29), which corresponds to instantly claimed SEQ ID Nos: 6-7.
Kobayashi additionally teaches that the peptide, peptide solution, or hydrogel may comprise small molecular drugs to treat the subject or to prevent hemolysis, inflammation, and infection (page 24, lines 10-12).
rd para). Therefore, the peptide must necessarily maintain a lumen dimension of at least 10mm.
Kobayashi does not teach administering a corticosteroid at the target area of the esophagus and also does not teach the claimed pH level.
Gil et al. teach that the peptides IEIK, RADA or KLDL (i.e. the same peptides of Kobayashi) should be used within a pH of 2.5 and 4 (Figs. 8, 10-12).
Al-Tawil et al. teach that esophageal obstruction is successfully treated with corticosteroids (abstract).
One of ordinary skill in the art would have been motivated to use the self-assembling peptides in a solution having a pH of about 3.5 or less because Gil et al. teach that the peptides IEIK, RADA or KLDL (i.e. the same peptides of Kobayashi) should be used within a pH of 2.5 and 4.
Furthermore, the MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
Therefore, since the references teach that the peptides IEIK, RADA or KLDL and corticosteroids are effective in treating esophageal stricture, it would have been obvious 
Furthermore, it would have been obvious to administer the peptides IEIK, RADA or KLDL, as well as corticosteroids, in the hydrogel of Kobayashi, because Kobayashi teaches that the peptide, peptide solution, or hydrogel may comprise small molecular drugs to treat the subject or to prevent hemolysis, inflammation, and infection, and Al-Tawil et al. teach that esophageal obstruction is successfully treated with corticosteroids (i.e. drugs that treat inflammation).
With respect to claims 2-3, Kobayashi teaches the surgical procedure is one of endoscopic mucosal resection and endoscopic submucosal dissection (claim 14). Kobayashi further teach that the early-stage esophageal cancer has a circumferential spread (page 2, last para; page 3, 1st para; page 28, 4th para).
With respect to claim 4, Kobayashi teaches that the peptide, peptide solution, or hydrogel may comprise small molecular drugs to treat the subject or to prevent hemolysis, inflammation, and infection (page 24, 2nd para; page 26, 1st para), and further teach that the self-assembling peptides prevent or reduce post-operative scar formation (page 8, last para).
With respect to claim 5, Kobayashi teaches that the self-assembling peptides may facilitate mucosal epithelium formation (i.e. reepithelialization) to prevent or reduce post-operative scar formation (page 8, last para).
st para).
With respect to claim 7, Kobayashi teaches that the pre-determined or desired target area may be established based on the site of a polyp, tumor, such as a cancerous tumor, or other area that may have undergone a surgical procedure, or an unintentional or intentional trauma (page 5, 2nd para). Thus, it would have been obvious to establish the target area of the esophagus about 5 cm above an esophagogastric junction in patients wherein the site of the polyp, tumor, other area that may have undergone a surgical procedure, or an unintentional or intentional trauma is located about 5 cm above an esophagogastric junction.
With respect to claim 9, Kobayashi teaches that the effective amount is approximately 0.1 mL to about 5 mL per 1 cm2 of target area (claim 9; page 17, 2nd para). Kobayashi further teaches that the pre-determined or desired target area may be established based on the site of a polyp, tumor, such as a cancerous tumor, or other area that may have undergone a surgical procedure, or an unintentional or intentional trauma (page 5, 2nd para). Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum dimension of the target area by normal optimization procedures known in the pharmaceutical art.
With respect to claim 10, Kobayashi teaches that the effective amount is approximately 1 mL per 1 cm2 of target area (claim 9).

With respect to claim 12, Kobayashi teaches a volume in a range of about 0.1 mL to about 5 mL (claim 11).
With respect to claim 23, Kobayashi teaches that the subject is human (claim 20).
With respect to claim 27, Kobayashi teaches that the carboxyl and amino groups of the terminal residues may be protected (page 13, lines 24-25).
With respect to claim 29, Kobayashi teaches that the peptides self-assemble into large, macroscopic structures (page 10, lines 8-9), and further teach that “[B]y "macroscopic'' it is meant as having dimensions large enough to be visible under
magnification of 10-fold or less. In preferred embodiments, a macroscopic structure is visible to the naked eye. A macroscopic structure rnay be transparent and may be two-dimensional, or three-dimensional. Typically each dimension is at least 10 m, in size. In certain embodiments, at least two dimensions are at least 100 m, or at least 1000 m in size. Frequently at least two dimensions are at least 1-10 mm in size, 10-100 mm in size, or more” (page 10, lines 14-19).
Therefore, the hydrogel formed would necessarily maintain a lumen dimension of at least 8 mm.
With respect to claim 31, Kobayashi teaches that the solution is buffered with sodium chloride (page 10, last para). Furthermore, Gil et al. teach that the ionic strengths of peptide compositions may be adjusted by mixing common salts, wherein one or more common salts are composed of one or more salt forming cations and one 
With respect to claim 36, Kobayashi teaches that the addition of growth factors, such as fibroblast growth factor, to the peptide membrane may further improve attachment, cell growth and neurite outgrowth (para bridging pages 26-27).
	With respect to claim 40, it is noted that the claim is a mental step, thus it is not given patentable weight (see rejection under 112(d) above).
	With respect to claim 41, the protection of the wound from potential reflux of gastric acid is inherent to the instantly claimed peptides, which are the same peptides taught by Kobayashi.
With respect to claim 42, Kobayashi teaches that the hydrogel might be intentionally removed (page 23, lines 27-33). Thus, it would have been obvious to one of ordinary skill in the art to remove the hydrogel without causing additional injury.

Response to Arguments
Applicant’s arguments filed on 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues that “[A]l-Tawil and Koltuksuz papers are not relevant to the claimed invention. Al-Tawil reports on a single case of a patient with a rare genetic disease that can result in esophageal stricture, among other problems, where the 
Applicant also argues that “[W]ith respect to claim 29, Applicant's Remarks filed March 10, 2021, already addressed in detail Examiner's incorrect reading of Kobayashi "(page 10, 3rd para.)" The size of the filaments is clearly and plainly described as being 10 to 20 nm [nanometers] in size. The Examiner then states "Therefore, the peptide must necessarily maintain a lumen dimension of at least 10 mm" Office Action, at pages 7-8 [mm=millimeters; emphasis added]. It appears that the Examiner has misread Kobayashi and improperly interpreted the size of peptide filaments as somehow related to the minimum size of esophageal lumen diameter. Claim 29 is based on experimental data, presented in the Example of the instant application, and when read correctly should be allowed for this additional reason”. 

Al-Tawil et al. clearly teach that esophageal obstruction is successfully treated with corticosteroid, and Kobayashi teaches that the method is for preventing or reducing an obstruction. Kobayashi also teaches that the peptide, peptide solution, or hydrogel may comprise small molecular drugs to treat the subject or to prevent hemolysis, inflammation, and infection (page 24, lines 10-12).
Therefore, it would have been obvious to administer the peptides IEIK, RADA or KLDL, as well as corticosteroids, in the hydrogel of Kobayashi, because Kobayashi teaches that the peptide, peptide solution, or hydrogel may comprise small molecular drugs to treat the subject or to prevent hemolysis, inflammation, and infection, and Al-Tawil et al. teach that esophageal obstruction is successfully treated with corticosteroids (i.e. drugs that treat inflammation).
With respect to Applicant’s arguments regarding the claimed lumen dimension, the Examiner agrees that Kobayashi teaches that in certain embodiments, the size of the filaments may be about 10 nanometers (nm) to about 20 nm. However, as discussed in the rejection above, Kobayashi clearly teaches that the peptides self-assemble into large, macroscopic structures (page 10, lines 8-9), and further teach that “[B]y "macroscopic'' it is meant as having dimensions large enough to be visible under
magnification of 10-fold or less. In preferred embodiments, a macroscopic structure is visible to the naked eye. A macroscopic structure rnay be transparent and may be two-dimensional, or three-dimensional. Typically each dimension is at least 10 m, in size. In certain embodiments, at least two dimensions are at least 100 m, or at least 1000 m in size. Frequently at least two dimensions are at least 1-10 mm in size, 10-100 mm in size, or more” (page 10, lines 14-19).
Therefore, the hydrogel formed would necessarily maintain a lumen dimension of at least 8 mm.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-7, 9-12, 23, 27, 29, 31, 33, 36 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2014/141143) in view of Gil et al. (WO 2015/138514) and Al-Tawil et al. (J Pediatr Gastroenterol Nutr. 1996 Aug;23(2):182-5) as applied to claims 1-7, 9-12, 23, 27, 29, 31, 33, 36 and 40-42 above, and further in view of Koltuksuz et al. (Journal of Pediatric Surgery, Vol 36, No 10 (October), 2001: pp 1504-1509).
The teachings of Kobayashi, Gil et al. and Al-Tawil et al. with respect to claims 1-7, 9-12, 23, 27, 29, 31, 33, 36 and 40-42 have been discussed above.
Kobayashi, Gil et al. and Al-Tawil et al. do not teach the wound healing stimulant is epidermal growth factors.
However, as discussed in the rejection above, Kobayashi teaches that the addition of growth factors, such as fibroblast growth factor, to the peptide membrane may further improve attachment, cell growth and neurite outgrowth (para bridging pages 26-27).

Koltuksuz et al. further teach that administration of EGF has beneficial effects in prevention of stricture formation (page 1507, left column, 3rd para).
Koltuksuz et al. also teach that EGF is an important factor in the repair of injured esophageal mucosa and restitution of integrity (page 1507, right column, 3rd para).
Koltuksuz et al. additionally teach that administration of recombinant EGF after sclerotherapy helps healing of esophageal ulcers and prevents stricture formation (page 1507, right column, 3rd para).
It would have been obvious to one of ordinary skill in the art to use EGF in the method obvious over Kobayashi, Gil et al. and Al-Tawil et al. because Kobayashi teaches that growth factors can be administered in conjunction with the peptide to prevent esophageal stricture, and Koltuksuz et al. teach that EGF supports wound healing and protects the esophagus from injuries, has beneficial effects in prevention of stricture formation, and is an important factor in the repair of injured esophageal mucosa and restitution of integrity.
One of ordinary skill in the art would have reasonably expected EGF to prevent stricture formation in the method obvious over Kobayashi, Gil et al. and Al-Tawil et al. because Koltuksuz et al. teach that administration of EGF prevents stricture formation.

Response to Arguments
on 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues that Koltuksuz is not relevant to the claimed invention.
Applicant’s arguments are not persuasive.
As discussed in the rejection above, Koltuksuz et al. clearly teach that: 
1) EGF supports wound healing and protects the esophagus from injuries; 
2) EGF has beneficial effects in prevention of stricture formation; 
3) EGF is an important factor in the repair of injured esophageal mucosa and restitution of integrity; and
4) administration of recombinant EGF after sclerotherapy helps healing of esophageal ulcers and prevents stricture formation.
Therefore, the reference of Koltuksuz et al. is relevant to the claimed invention as it provides a motivation to the skilled artisan to use EGF in the method obvious over Kobayashi, Gil et al. and Al-Tawil et al. because Kobayashi teaches that growth factors can be administered in conjunction with the peptide to prevent esophageal stricture, and Koltuksuz et al. teach that EGF supports wound healing and protects the esophagus from injuries, has beneficial effects in prevention of stricture formation, and is an important factor in the repair of injured esophageal mucosa and restitution of integrity.
For the reasons stated above the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658